Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-14-1999

So Cross Overseas v. Wah Kwong Shipping
Precedential or Non-Precedential:

Docket 98-5185




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"So Cross Overseas v. Wah Kwong Shipping" (1999). 1999 Decisions. Paper 198.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/198


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                         LIG/gjrUNITED STATES COURT OF
APPEALS
                      FOR THE THIRD CIRCUIT



                           No. 98-5185

              Southern Cross v. Wah Kwong Shipping

    The following modifications have been made to the Court's
Opinion issued on June 25, 1999    , to the above-entitled appeal
and will appear as part of the final version of the opinion:


      1. On page 6, paragraph 2, line 4, please add the word "war" after
"could be."

     2. On page 31, 2nd full paragraph, line 8, the word "plaintiff's"
should be plaintiffs'.



                             Very truly yours,


                             /s/ P. Douglas Sisk,
                                 Clerk